DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               MERLANDE RICHARD and ELIE RICHARD,
                           Appellants,

                                     v.

                       BANK OF AMERICA, N.A.,
                              Appellee.

                               No. 4D19-895

                               [April 2, 2020]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael A. Robinson, Judge; L.T. Case
No. 10-33928 CACE (13).

   Elie Richard, Fort Lauderdale, pro se.

   Paul W. Burke and Kristen Johnson of Drew Eckl & Farnham, LLP,
Atlanta, Georgia, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.